DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       CROSS REFERENCES TO RELATED APPLICATION
2.          This application claims the priority, under 35 U.S.C. § 119, of European Patent Application EP 19 200 201, filed September 27, 2019; the prior application is herewith incorporated by reference in its entirety.
   Claims status                                                
3.                 Claims 15-17, 19-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 1-14, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 1-14, hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-14 directed to the invention(s) of the process require all the limitations of an allowable product claim. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of claims 1-14, groups ll, as set forth in the Office action mailed on 09/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
        
                                                                       Allowable Subject Matter
4.          Claims 1-17, 19-22 are allowed.                                                                   

					Reasons for Allowance
5.          The following is an examiner’s statement of reasons for allowance:
6.           Regarding claims 1-14, the prior art failed to disclose or reasonably suggest arranging the first substrate, the electronic component and the first material layer to place the first material layer between the first substrate and the electronic component, and to align the at least one first electrical contacting surface, the at least one second electrical contacting surface and the at least one recess relative to one another; placing a second material layer, cover film, or second substrate made of a thermoplastic material on the electronic component; thermocompression bonding the first substrate, the electronic component, the first material layer, and the second material layer to form a joint between the at least one first electrical contacting surface and the at least one second electrical contacting surface, and to surround or enclose the joint with the first material layer; and forming the first substrate of a first thermoplastic polymer, forming the first material layer of a second thermoplastic polymer, and providing the first thermoplastic polymer with at least one of a higher glass transition temperature or a higher melting temperature than the second thermoplastic material.

7.           Regarding claims 15-17, 19-22, the prior art failed to disclose or reasonably suggest a joint joining said electronic component and said first substrate to one another, said joint including said at least one first electrical contacting surface and said at least one second electrical contacting surface; a first material layer surrounding or enclosing said joint, said first material layer being made of a second thermoplastic polymer, said first material layer being joined to said electronic component and to said first substrate; and a second material layer, cover film or second substrate made of a thermoplastic material covering or enclosing said electronic component, wherein said first thermoplastic polymer has at least one of a higher glass transition temperature or a higher melting temperature than said second thermoplastic polymer.

          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899